                     Case 5:18-cv-01005-JGB-KK Document 81 Filed 01/22/20 Page 1 of 1 Page ID #:3437
   UNITED STATES DISTRICT COURT                            TRANSCRIPT ORDER FORM                                         COURT USE ONLY
  CENTRAL DISTRICT OF CALIFORNIA          Please use one form per court reporter per case, and contact court reporter     DUE DATE:
                                       directly immediately after e-filing form. (Additional instructions on next page.)




 4. MAILING ADDRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE)




8. INDICATE WHETHER PROCEEDING WAS (choose only one per form):




9. THIS TRANSCRIPT ORDER IS FOR:


10. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested, format(s), and delivery type):

 a. HEARING(S) OR PORTIONS OF HEARINGS (Attach additional pages if necessary. If sealed, a court
 order releasing transcript to the ordering party must be attached here or emailed to                                         b. SELECT FORMAT(S)                                      d.     DELIVERY TYPE
 transcripts_cacd@cacd.uscourts.gov.)
        DATE                  JUDGE                        PROCEEDING TYPE / PORTION
                                         If requesting less than full hearing, specify portion (e.g., witness or time). CJA
                           (name)           orders: indicate if openings, closings, voir dire, or instructions requested.




11. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC. CJA Orders: Explain necessity of non-appeal orders, orders for transcripts of proceedings involving only a co-defendant, & special authorizations to be
requested in Section 14 of CJA-24 Voucher (attach additional pages if needed).




12. ORDER & CERTIFICATION. By signing below, I certify that I will pay all charges (deposit plus additional), or, where applicable, promptly take all necessary steps to secure
payment under the Criminal Justice Act.
